Citation Nr: 1125512	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits on behalf of his minor children.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to July 1982, from November 1988 to December 1991, and from February 2003 to August 2003.  The appellant is the Veteran's former spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 decisional letter by the VA Regional Office (RO) in Muskogee, Oklahoma.

The appellant failed to appear for a Board video hearing scheduled in May 2011.


FINDINGS OF FACT

1.  The Veteran and the appellant are the parents of EJ, born in May 1993, and TJ, born in March 1995.

2.  The parties were divorced in August 2007.

3.  The Veteran has not resided with the minor child during the course of the appellate period.

4.  The evidence of record establishes that the Veteran is reasonably discharging his responsibility for the support of his children residing with the appellant.


CONCLUSION OF LAW

The criteria for apportionment of the Veteran's VA compensation benefits on behalf of his children have not been met.  38 U.S.C.A. §§ 101(31), 5107, 5307 (West 2002); 38 C.F.R. §§ 3.1, 3.450, 3.451, 3.452, 3.50(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  38 C.F.R. § 19.100, 19.101, and 19.102.

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  Here, the appellant initially filed an NOD in August 2007 and a substantive appeal in July 2008.  The RO issued a SOC in July 2008 and provided a copy to the Veteran and to the appellant.  Likewise, the record indicates that the Veteran was provided with a summary of the appellant's appeal. 

The parties have not referenced any pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Applicable Law and Regulations

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of a veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of a veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Factual Background

The Veteran and the appellant are the parents of EJ, born in May 1993, and TJ, born in March 1995.  The parties were divorced in August 2007, and the Veteran has not resided with the minor child during the course of the appellate period.

The Veteran's various service-connected disabilities (which include end stage renal disease, stroke with unsteady gait, and hearing loss) have resulted in a 20 percent rating, effective December 1991, and a rating of 100 percent, effective May 2010.

A January 2011 VA Form 21-0820 (Report of General Information) reflects the following:

Social Security checks of [the Veteran] were garnished as follows: beginning July 2010; $700 paid to child support Decreased in November and December to $665 paid to child support Decreased in January 2011 to $499 paid to child support.

No apportionment will be made where the Veteran is providing for a dependent.  38 C.F.R. § 3.450.  The evidence of record reveals that the Veteran is providing (albeit by means of a garnishment) a reasonable amount of child support for his minor children (it appears that EJ attained the age of majority in January 2011).

The evidence has not demonstrated that the minor children are suffering a hardship which would warrant a special apportionment under 38 C.F.R. § 3.451.  While a special apportionment may be paid pursuant to 38 C.F.R. § 3.451, and without regard to any other provision relating to apportionment, the Board notes that there is still a requirement to show that hardship exists on the part of the Veteran's minor dependents.  In short, a special apportionment provides for a dependent in a situation in which the veteran is reasonably discharging his responsibility for the support of his children, but special circumstances exist which warrant giving the dependents additional support.  Based on the financial statements of the parties (as reflected in the January 2011 Special Apportionment Decision), i.e., the Appellant's monthly expenses exceeded her monthly income by no more than the amount currently being paid to the appellant, the Board does not find that such special circumstances exist.


ORDER

Entitlement to an apportionment of the Veteran's VA benefits is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


